Citation Nr: 0206496	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  95-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The issues of entitlement to service connection for PTSD and 
for hypertension will be the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
September 1967, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1991 and March 1993 rating decisions by 
the  in, by the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia. The veteran testified at a 
hearing at the Atlanta Regional Office in December 1992.  
During the course of the appeal, the claims file was 
transferred to the Columbia, South Carolina, Regional Office 
(RO) due to a change of residence by the veteran. The case 
was remanded by the Board in August 1997.  In August 1999, 
the veteran appeared at a Board hearing at the RO.  At the 
August 1999 hearing, the veteran withdrew his appeal on the 
issue of entitlement to service connection for hearing loss. 

The Board is undertaking additional development of the issues 
of entitlement to service connection for PTSD and for 
hypertension  pursuant to the authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  By rating decision in June 1989, service connection for 
PTSD was denied; a timely substantive appeal was not received 
to complete an appeal from the June 1989 rating decision.

2.  Evidence received since the June 1989 rating decision is 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim of entitlement to service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 1989 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  Evidence received since the June 1989 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

To the extent that the Veterans Claims Assistance Act of 2000 
applies to an application to reopen a claim for entitlement 
to service connection, all notification and assistance 
provisions have been met.  The record includes the February 
1992 statement of the case, wherein the veteran was provided 
the laws and regulations pertaining to a new and material 
evidence analysis.  In January 1992, the RO reopened the 
claim and address the issue on the merits.  While the Board 
is now considering the claim on grounds different from the 
RO, the veteran has not been prejudiced by this action.  In 
reopening the claim, the RO actually accorded him greater 
consideration than would be afforded under a new and material 
analysis.  At any rate, there is no resulting prejudice to 
the veteran in light of the following decision.  See 
generally Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The RO has advised the veteran of the types of evidence 
required.  Further, the Board concludes that the notice 
provisions of the new legislation have been met.  The record 
includes service medical records as well as private and VA 
medical records.  The Board therefore finds that no further 
assistance to the veteran is required under the Veterans 
Claims Assistance Act of 2000.  The Board also notes that 
this new legislation expressly provides that the duty to 
assist shall not be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence has been presented or secured as described in 
38 U.S.C.A. § 5108.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).

Analysis

The issue in the present case involves an underlying claim 
for service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2001).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

Before continuing, the Board notes that a June 1989 rating 
decision denied a claim made by the veteran for entitlement 
to service connection for PTSD.  A notice of disagreement was 
received in July 1989 to initiate an appeal, and a statement 
of the case was duly issued in August 1989.  However, a 
timely substantive appeal was not received to complete the 
appeal.  Accordingly, the June 1989 rating decision became 
final.  See 38 U.S.C.A. § 7105(a).  However, a previously 
denied claim may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

In the March 1991 rating decision which gives rise to the 
present appeal, it was determined that no new and material 
evidence had been received.  However, during the course of 
the present appeal a January 1992 rating decision reopened 
the veteran's claim, but then proceeded to deny the 
underlying claim on the merits.  However, regardless of the 
fact that the Regional Office found new and material evidence 
to reopen the claim, the United States Court of Appeals for 
Veterans Claims has held that since this threshold 
determination is jurisdictional in nature, the Board as a 
preliminary matter must first determine whether new and 
material evidence has been submitted before proceeding to 
decide a case on the merits.  Barnett v. Brown, 8 Vet. App 1 
(1995).  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The provisions of 38 C.F.R. § 3.156(a) were 
recently amended.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  However, the amended version is only applicable to 
claims filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case.

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the June 1989 rating decision, the veteran's claim was 
denied on the basis that the evidence of record did not show 
that the veteran had PTSD.  However, evidence received of 
record since the June 1989 decision includes private medical 
records from J. Amaker, M.D., and the Psychiatric Institute 
of Atlanta.  These records show that the veteran has been 
diagnosed with PTSD.  This evidence clearly goes to the basis 
for the 1989 denial.  As such, the evidence received since 
the June 1989 rating decision is new and material, and the 
veteran's claim of entitlement to service connection for PTSD 
has been reopened.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  To this extent, the appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps 
you can take if you disagree with our decision.  We are in 
the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

